DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 17/231,023 entitled "ACCOUNT BALANCE SHARING SYSTEM" filed on April 15, 2021, with claims   1-30 pending.
Status of Claims
Claims 1 and 3 have been amended and are hereby entered.
Claim 30 is new.
Claims 1-30 are pending and have been examined.

Response to Amendment
The amendment filed February 17, 2022 has been entered. Claims 1-30 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed October 19, 2021.

Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 16/926728 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The phrase “where the financial instrument is a digital or physical personalized device.” in Claim 24 introduces ambiguity and no clear description is provided in the specification.
Examiner cannot locate in Specification where participants exchange items that are not fiat or digital currencies such as a device of any sort. For purposes of examination, Examiner assumes the claim means a digital or physical device aids in the transaction. 
Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There exists nine (9) version of the “Payment Card Industry Data Security Standard (PCI-DSS)” that exist prior to the application filing date. 
It remains unclear which version the Applicant wishes to reference.
  See 35 U.S.C. 112 and 37 CFR 1.71: If a newly filed application obviously fails to disclose an invention with the clarity required by 35 U.S.C. 112, revision of the application should be required. See MPEP  § 702.01.  Referencing Section 529, which is transitory-in-nature, ensures that the scope of the specification is altered with each update of the Section 529 code, and thus the specification is not considered to be full, clear, concise and exact terms as to enable any person skilled in the art to comprehend.
Applicant references a standard whose framework and requirements evolve and change over time as new version become available.
Moreover, the claim limitation recites only “a Payment Card Industry Data Security Standard (PCI-DSS)” the where the specification merely states “The registered credit card information is protected by means of encoding with at least 128 bits via the PCI DSS (Payment Card Industry Data Security Standard) standard or any other version thereof by the system according to an embodiment of the invention and is stored in the system in this manner.” The current PCI-DSS standard version 4.0 requires protection of stored account data and protection of cardholder data with “strong cryptography” during transmission over open, public networks. “Strong cryptography” is defined as “Cryptography is a method to protect data through a reversible encryption process, and is a foundational primitive used in many security protocols and services. Strong cryptography is based on industry-tested and accepted algorithms along with key lengths that provide a minimum of 112-bits of effective key strength and proper key-management practices.
Effective key strength can be shorter than the actual ‘bit’ length of the key, which can lead to algorithms with larger keys providing lesser protection than algorithms with smaller actual, but larger effective, key sizes. It is often recommended that all new implementations use a minimum of 128-bits of effective key strength.
Examples of industry references on cryptographic algorithms and key lengths include:
• NIST Special Publication 800-57 Part 1,
• BSI TR-02102-1,
• ECRYPT-CSA D5.4 Algorithms, Key Size and Protocols Report (2018), and
• ISO/IEC 18033 Encryption algorithms, and
• ISO/IEC 14888-3:2-81 IT Security techniques – Digital signatures with appendix – Part 3: Discrete logarithm based mechanisms.” 
It is unclear if applicant had possession of the newer requirements under PCI-DSS standard that does not require at least 128 bits of effective key strength when the original disclosure only broadly describes the label.
Therefore, the claims are rejected



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-30 are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“account balance sharing system… wherein an amount is defined and a plurality of users have an authorization only for a transaction in the shared account”
“shared account provides at least one shared amount” 
“shared account is created”
“a payment instrument is associated with the shared account”
“selects one or more users …. the owner wants to add to share money”
“for purchase authorization process”
“has all rights and control over the money of the shared account”
These limitations clearly relate to managing transactions/interactions between account holders and/or financial service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to share amount or     purchase authorization    or control over the money of the shared account  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer implemented”, “server”,  “mobile device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“Payment Card Industry Data Security Standard (PCI- DSS)”:
merely applying data standards as a   tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “at least one or more user device such as a smartphone, tablet, laptop computer, desktop computer, game console, wearable smart device or any other device which is working with a processor, microprocessor, memory, user interface device, and having network capabilities”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: 
“application programming interface (API)”: 	generally linking to tools that  interface interactions between multiple software applications or mixed hardware-software intermediaries
Claim 6: 
“server”: merely   applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 Claim 7: 
“server”, “database”: merely   applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“application programming interface (API)”: 	generally linking to tools that  interface interactions between multiple software applications or mixed hardware-software intermediaries as  tools to perform an abstract idea
“client application on the user device or a browser”:  generally linking to software applications as  tools to perform an abstract idea
Claim 8: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 9: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 10: 
“application programming interface (API)”: 	generally linking to tools that  interface interactions between multiple software applications or mixed hardware-software intermediaries as  tools to perform an abstract idea
Claim 11: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 12: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 13: 
“application programming interface (API)”: 	generally linking to tools that  interface interactions between multiple software applications or mixed hardware-software intermediaries as  tools to perform an abstract idea
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: 
“application programming interface (API)”: 	generally linking to tools that  interface interactions between multiple software applications or mixed hardware-software intermediaries as  tools to perform an abstract idea
Claim 17: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 19: 
“application programming interface (API)”: 	generally linking to tools that  interface interactions between multiple software applications or mixed hardware-software intermediaries as  tools to perform an abstract idea
Claim 20: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 21: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 22: 
“application programming interface (API)”: 	generally linking to tools that  interface interactions between multiple software applications or mixed hardware-software intermediaries as  tools to perform an abstract idea
Claim 23: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 24: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 25: 
“a smart card, a virtual card, a Quick Response (QR) code, a Near Field Communication (NFC) contactless card, or a mobile payment device”: 	generally linking to virtual payment   applications or mixed hardware-software environments as  tools to perform an abstract idea
Claim 26: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 27: 
“server”: merely   applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
Claim 28: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 29: (none found: does not include additional elements and merely narrows the abstract idea)
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “at least one or more user device such as a smartphone, tablet, laptop computer, desktop computer, game console, wearable smart device or any other device which is working with a processor, microprocessor, memory, user interface device, and having network capabilities”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 30 recites: 
“account sharing…”
“creating records of the at least one user….” 
“an account having a main balance and associating a payment instrument…”
“obtains from an owner of the account at least one shared amount to the account and provides the at least one user access to the at least one shared amount within the account”
“determines an amount of a received transaction exceeds the main account balance minus the at least one shared amount…”
“blocks the transaction…”
“has all rights and control over the money of the shared acc determines an amount of a received transaction is below the main account balance minus the at least one shared amount…”
“determines the merchant using the merchant code…”
“transmit a payment order to pay the merchant…”
These limitations clearly relate to managing transactions/interactions between account holders and/or financial service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to associating a payment instrument or     transmit a payment order recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
  “server”,  “mobile device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “at least one or more user device such as a smartphone, tablet, laptop computer, desktop computer, game console, wearable smart device or any other device which is working with a processor, microprocessor, memory, user interface device, and having network capabilities”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 30 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “at least one or more user device such as a smartphone, tablet, laptop computer, desktop computer, game console, wearable smart device or any other device which is working with a processor, microprocessor, memory, user interface device, and having network capabilities”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-30 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8, 9, 11, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni (“METHOD AND SYSTEM OF CONTROLLING LINKED ACCOUNTS”, U.S. Publication Number: 20080228638 A1)in view of Tumminaro (“MOBILE PERSON-TO-PERSON PAYMENT SYSTEM”, U.S. Publication Number: 20090319425  A1) hereafter referred to as Tumminaro_9425
Regarding Claim 1, 
Scipioni teaches,
A computer implemented account balance sharing system comprising, a shared account, wherein an amount is defined and a plurality of users have an authorization only for a transaction in the shared account and in the shared account no money is transferred from the shared account to any account; an owner of the shared account provides at least one shared amount to the shared account and provides at least one user of the plurality of users access to the at least one shared amount within the shared account;
(Scipioni [0085]  a primary account holder interface.... facilitates management of a secondary account 910. ...The spending account information 920 may include an account balance, the setting limits feature
Scipioni [0075] The secondary account holder may spend from the primary account with certain restrictions. In one embodiment, funds from multiple accounts may be combined into a single (primary) account. 
Scipioni [Claim 5]  including a transaction approval module to hold a selected funds transfer associated with the secondary account until transaction approval is granted through the primary account holder management module.
Scipioni [0035] limit or control transfer capabilities (e.g., between the spending and saving accounts)... the primary account holder may be permitted to place restrictions on fund transfers to/from the secondary account
Examiner notes the “limits” and “restrictions” a single transaction. Moreover, the “approval module” can deny subsequent transactions )
a payment instrument is associated with the shared account using data received from an application installed on a mobile device of the at least one user which is registered in the computer implemented account balance sharing system
(Scipioni [0016] The client machines, including...a mobile device, a palmtop computer, a laptop computer, ... a personal digital assistant, a cellular telephone
Scipioni [0025]   the device application 117, and/or the programmatic client 118 may be associated with the account management module(s) 130 and/or the payment module(s) 132.
Scipioni [0023]  The payment module may operate as a money transmitter
Scipioni [0023] The payment module(s) 132 may allow users to accumulate value (e.g., in a commercial currency, such as the U.S. dollar, or a proprietary currency, such as “points”) in accounts
Scipioni [0063]  The payment module(s) and/or the financial service provider may access the primary account table 302 ...The primary account table 302 may contain a record for each registered primary account holder )
an owner of the shared account logs into the application to open the shared account; enters a sharing setting section in the application; and selects one or more users from the plurality of users the owner wants to add to share money with in the shared account in the application; a module for purchase authorization process on the shared account;
(Scipioni [0060] previous logins
Scipioni [0035]  account management module(s) 240 may be configured to permit the primary account holder to control the secondary account in various ways: ways to access funds (examples include: online, mobile payments, debit card, send money), spending limits...limit or control transfer capabilities (e.g., between the spending and saving accounts)...and other administrative functions.
Scipioni [0068] The secondary accounts may be managed and accessed by selecting a link associated with the secondary account
Scipioni [0070] On the interface 600, there may be account management features to facilitate ... facilitate requests for money to be made without approval, adding funds
Scipioni [0075]  system may authorize a transaction (e.g., purchase from the merchant))
wherein the owner of the shared account has all rights and control over   money of the shared account and none of the plurality of users have the rights and the control over the money of the shared account.
(Scipioni  [0077]  The primary user may set parameters on funds transfer such that approval of the primary user is met before transfer of funds into and out of any of the secondary accounts.
Scipioni [0035]  to permit the primary account holder to control the secondary account in various ways: ways to access funds...spending limits...limit or control transfer capabilities (e.g., between the spending and saving accounts)...In an example, the primary account holder may be permitted to place restrictions on fund transfers to/from the secondary account. In another example, the primary account holder may suspend the secondary account)
a server, wherein the at least one user is registered, records of the at least one user are created, and the shared account is created; a module for creation of an account sharing process
(Scipioni [0014] a computer system (e.g., a client machine, server machine etc) configured by an application
Scipioni [0033] account management module(s) 240 may be configured to set up...secondary accounts.
Scipioni [0028]  client user may add, amend or delete account information of the client user
Scipioni [0045] The verification/approval module(s) 231 may be configured to verify whether the secondary account may transact given limits placed within the primary account holder management modules)
Scipioni   does not teach   stored payment instrument information is protected using a Payment Card Industry Data Security Standard (PCI- DSS); 
Tumminaro_9425 teaches,
and stored payment instrument information is protected using a Payment Card Industry Data Security Standard (PCI- DSS); 
(Tumminaro_9425 [0007] such as the Payment Card Industry Data Security Standard
Tumminaro_9425 [0191] in flash memory, electrically erasable (Ê2) memory, nonvolatile memory, battery-backed memory, hard drive, or other memory.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the account management teachings of Tumminaro_9425 for   “management processes for managing funds transfers across accounts maintained at different institutions.” (Tumminaro_9425 [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account management) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “transferring the funds to a pooled account.” Tumminaro_9425 [0019])






Regarding Claim 2, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 1 as described earlier.
Scipioni  teaches,
  initiating the account sharing create process by an incoming request, controlling the incoming request creating a record,  and sending an approval notification.
(Scipioni [0014] a computer system (e.g., a client machine, server machine etc) configured by an application
Scipioni [0033] account management module(s) 240 may be configured to set up...secondary accounts.
Scipioni [0028]  client user may add, amend or delete account information of the client user
Scipioni [0045] The verification/approval module(s) 231 may be configured to verify whether the secondary account may transact given limits placed within the primary account holder management modules)
Regarding Claim  4, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 1 as described earlier.
Scipioni  teaches,
   controlling an amount in the shared account and generating a record about sharing and a participant.
(Scipioni [0070] funds amount limit on transfers
Scipioni [0096]  spending account record is established in the spending account table 
Scipioni [0024] The third party, with whom a client user (or account holder) may transact, may receive ... information regarding a requested ... donation amount.... information regarding the shipment address specified by the client user, and payment confirmation.)
Regarding Claim  6, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 1 as described earlier.
Scipioni  teaches,
  the server is an application server and the application service comprising more than one application server.
(Scipioni [0062] support the module(s) of the application server(s).)
Regarding Claim  8, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 1 as described earlier.
Scipioni  teaches,
    further comprises a module for changing a shared amount.
(Scipioni [0091] The secondary account holder may have access to set the percentages and dollar amounts automatically transferred to the respective accounts.
Scipioni [Claim 8]  parameters associated with the primary account include a pre-approved ....selected fund transfer amounts..)
Regarding Claim  9, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 8 as described earlier.
Scipioni  teaches,
      further comprises steps of an amount update request is received for the shared account, an amount control, update amount of the sharing account.
(Scipioni [0091] The secondary account holder may have access to set the percentages and dollar amounts automatically transferred to the respective accounts.
Scipioni [Claim 8]  parameters associated with the primary account include a pre-approved ....selected fund transfer amounts.
Scipioni [0070] funds amount limit on spending.)
Regarding Claim  11, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 1 as described earlier.
Scipioni  teaches,
      further comprises a module for updating parameters.
(Scipioni [0056] set in parameters defined by the primary account holder.
Scipioni [Claim 8]  parameters associated with the primary account include a pre-approved ....selected fund transfer amounts.)
Regarding Claim 17, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 1 as described earlier.
Scipioni  teaches,
   a module for deleting an existing participant.
(Scipioni [0028]  the client user may …. delete account information of the client user, among other information.)











 Regarding Claim 18, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 17 as described earlier.
Scipioni  teaches,
     comprises steps of deleting a participant request is received for the shared account and deleting participants.
(Scipioni [0028]  the client user may add, amend or delete account information of the client user, among other information.)
Regarding Claim  20, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 1 as described earlier.
Scipioni  teaches,
          comprises a module for changing limits of participants.
(Scipioni  [0044] the primary user may set limits on the secondary account user's ability to transfer funds 
Scipioni  [0083]  the setting limits feature.)


 Regarding Claim  21, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 20 as described earlier. 
Scipioni  teaches,
          further comprises a participant limit update request is received for the shared account, an amount control and a participant limit update.






(Scipioni  [0044] the primary user may set limits on the secondary account user's ability to transfer funds 
Scipioni  [0083]  the setting limits feature.
Scipioni [0035] spending limits, spending limits in certain categories
Scipioni [0043] may limit or restrict interaction between certain ...secondary users.)

Claims  3 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni and Tumminaro_9425  in view of Shipman (“MANAGING FINANCIAL ACCOUNTS ASSOCIATED WITH RESIDENTS OF CONTROLLED-ENVIRONMENT FACILITIES”, U.S. Patent Number: 8498937 B1) 



Regarding Claim 3, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 2 as described earlier.
Scipioni   does not teach wherein the shared account is blocked or non-blocked, wherein, when the shared account is blocked money in the at least one shared amount cannot be used by the owner and an available balance of the owner is calculated as a subtraction of the at least one shared amount which cannot be used by the owner from a balance of the shared account; and when the shared account is non-blocked, the at least one shared amount is not blocked and the owner has the right to use the at least one shared amount.
Shipman teaches,
  wherein the shared account is blocked or non-blocked, wherein, when the shared account is blocked money in the at least one shared amount cannot be used by the owner and an available balance of the owner is calculated as a subtraction of the at least one shared amount which cannot be used by the owner from a balance of the shared account; and when the shared account is non-blocked, the at least one shared amount is not blocked and the owner has the right to use the at least one shared amount.
(Shipman [Abstract]  a pooled account (e.g., a trust account, etc.) held by a financial institution (e.g., a bank)
Shipman  [Col 6, Line 34] different restrictions or limitations
Shipman [Col 2, Lines13-14]  pooled account, each resident's allocation and fund designations may be managed
Shipman [Col 2 Line 64 to Col 3, Line 1] allocating funds ... and designating... a first portion of the allocated funds as not accessible to the respective work-release inmate.
Examiner notes that an “allocation of funds” is an subtraction of funds from a larger funding pool (or account)  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the account owner blockage and apportionment teachings of Shipman for   “Funds within trust account 150 may be allocated to individual inmates A-N in the form of individual accounts 135A-N—i.e., one account for each respective inmate. Each individual account may then be further split into different portions, each portion having its own distinct designation.” (Shipman [Col 8, Lines 3-14])     The modification would have been obvious, because it is merely applying a known technique (i.e. account owner blockage and apportionment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “to control, restrict, or monitor how the inmate spends his or her money (e.g., illegal or prescription drugs, etc.)” Shipman [Col 1, Lines 45-46])
Regarding Claim 30, 
Scipioni   teaches,
an application process server and at least one mobile device having an application installed therein, at least one user and creating records of the at least one user, wherein the records are created on the server; 
(Scipioni [0107]  the application server(s). 
Scipioni [0108]  a mobile device
Scipioni [0015] A device application 117 may execute on a client machine 
Scipioni [0028]  the client user may add, amend or delete account information of the client user, among other information
Scipioni [0021] The application server(s) 128 may host one or more administration module(s).... coupled to one or more database servers)
and an account having a main balance and associating a payment instrument with the account using data received from the application installed on the mobile device of the at least one user which is registered in the account sharing system; 
(Scipioni [0085]  a primary account holder interface.... facilitates management of a secondary account 910. ...The spending account information 920 may include an account balance 
Scipioni [0023]  The payment module may operate as a money transmitter
Scipioni [0023] The payment module(s) 132 may allow users to accumulate value (e.g., in a commercial currency, such as the U.S. dollar, or a proprietary currency, such as “points”) in accounts
Scipioni [0016] The client machines, including...a mobile device, a palmtop computer, a laptop computer, ... a personal digital assistant, a cellular telephone
Scipioni [0063]  The payment module(s) and/or the financial service provider may access the primary account table 302 ...The primary account table 302 may contain a record for each registered primary account holder)
the application on the mobile device obtains from an owner of the account at least one shared amount to the account and provides the at least one user access to the at least one shared amount within the account; 
(Scipioni [0015] A device application 117 may execute on a client machine 
Scipioni [0075] The secondary account holder may spend from the primary account with certain restrictions. In one embodiment, funds from multiple accounts may be combined into a single (primary) account. 
Scipioni  [0035]  the primary account holder to control the secondary account in various ways: ways to access funds
Scipioni [0089] and selected fund transfer amounts.)
and the application on the mobile device obtains transactions initiated by the owner wherein each transaction has a transaction amount and merchant code; wherein when the application process server determines an amount of a received transaction
(Scipioni [0043] merchants....and/or URLs ... database may be accessed by the system to evaluate where a purchase amount in a purchase request is acceptable)
then the application process server determines the merchant using the merchant code and the application process server uses the payment instrument and merchant code to transmit a payment order to pay the merchant by a payment network.
(Scipioni [0014]  computer system (e.g., a client machine, server machine etc) 
Scipioni [0043] merchants....and/or URLs ... database may be accessed by the system to evaluate where a purchase amount in a purchase request is acceptable 
Scipioni [0040]  the secondary account may be permitted to transact with merchants of certain categories and...per a spending controls table 
Scipioni [0030] communicate with the payment module(s) and/or the financial service provider, among others having the capability to communicate through any various means. 
Scipioni [0075]  may authorize a transaction (e.g., purchase from the merchant))
 Scipioni does not teach exceeds the main account balance minus the at least one shared amount, the application process server blocks the transaction and displays, by the application on the mobile device, an insufficient balance message to the owner, and when the application process server determines an amount of a received transaction is below the main account balance minus the at least one shared amount
Tumminaro_9425 teaches,
exceeds the main account balance minus the at least one shared amount, the application process server blocks the transaction and displays, by the application on the mobile device, an insufficient balance message to the owner,
(Tumminaro_9425  [0023]  identify the funds held by each user, or the pooled accounts can be limited 
Tumminaro_9425  [0123]  account holder can specify maximum spending limits)
 and when the application process server determines an amount of a received transaction is below the main account balance minus the at least one shared amount
(Tumminaro_9425  [0023]  identify the funds held by each user, or the pooled accounts can be limited 
Tumminaro_9425  [0123]  account holder can specify maximum spending limits 
Tumminaro_9425  [0029] can permit a send money transaction
Tumminaro_9425  [0131] allows for a real time transaction that uses funds that are guaranteed to be available....and that the account has a sufficient balance to conclude the transaction.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the account management teachings of Tumminaro_9425 for   “management processes for managing funds transfers across accounts maintained at different institutions.” (Tumminaro_9425 [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. account management) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “transferring the funds to a pooled account.” Tumminaro_9425 [0019])
Tumminaro_9425 does not teach the application process server blocks the transaction and displays, by the application on the mobile device, an insufficient balance message to the owner
Shipman teaches,
the application process server blocks the transaction and displays, by the application on the mobile device, an insufficient balance message to the owner
(Shipman [Col 6, Lines 7-10]  to determine whether the inmate has sufficient funds in trust account 150 held by bank system 145. If the inmate has sufficient funds to allow a particular transaction, the inmate may be allowed to purchase the commissary item. Otherwise, commissary agent 155 may inform the inmate that there are insufficient funds and may not allow the transaction
Shipman [Col 10, Lines 8-10] an NFC-capable device, such as, for example, an inmate's smart phone or the like.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the account owner blockage and apportionment teachings of Shipman for   “Funds within trust account 150 may be allocated to individual inmates A-N in the form of individual accounts 135A-N—i.e., one account for each respective inmate. Each individual account may then be further split into different portions, each portion having its own distinct designation.” (Shipman [Col 8, Lines 3-14])     The modification would have been obvious, because it is merely applying a known technique (i.e. account owner blockage and apportionment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “to control, restrict, or monitor how the inmate spends his or her money (e.g., illegal or prescription drugs, etc.)” Shipman [Col 1, Lines 45-46])


Claims  5, 7, 10, 12-16, and 19, 22-29  are rejected under 35 U.S.C. 103 as being unpatentable over Scipioni  and Tumminaro_9425 in view of Tumminaro (“MOBILE PERSON-TO-PERSON PAYMENT SYSTEM”, U.S. Publication Number: 20070255652 A1), in view of Lin (“GROUP PEER-TO-PEER FINANCIAL TRANSACTIONS”, U.S. Publication Number: 20100078472 A1)















Regarding Claim 5, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 2 as described earlier.
Scipioni    does not teach further comprises the steps of an application programming interface (API) caller calls a share create service for initiating the account sharing create process, a request is made by the share create service which calls an account service for checking at least one participant status for eligibility, the request is rejected when the at least one participant does not exist or does not meet conditions to receive an account sharing, the request is approved and an approval response is returned to the share create service when the share create service controls a total amount of the at least one participant and the amount shared, a required amount is checked for a sufficient balance in a share owner account by calling an account balance service when there is a blocked account sharing balance otherwise, approval is given, the request is rejected when there is not enough balance in the share owner account, a share master service is called to a share master to create records when an account sharing request passes the controls, otherwise the request is denied, the share create service calls an participant add service to add the at least one participant in an account sharing definition, and when the records are created, the participant add service returns successfully, otherwise the request is denied, the share create service calls a restriction service to set up restrictions, when the records are created, the restriction service returns successfully, otherwise, the request is denied, the share create service calls a notification service to send approval notifications to the at least one participant and a notification of a definition to a share owner, the notification service returns a response according to a status of submission, when an error is received from any service other than the notification service, the request is denied, and except for the notification service, when any service response is successful, a service response that the account sharing process is successful, is returned.
Tumminaro  teaches,








   further comprises the steps of an application programming interface (API) caller calls a share create service for initiating the account sharing create process, a request is made by the share create service which calls an account service 
(Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro [0027] The system may include a pooled account for newly registered users, where newly registered users may conduct transactions from registered users immediately after registration. 
Tumminaro  [0452] . API 3803 provides service providers or other value added partners (such as accounting or record keeping services) with a mechanism for accessing the payment API 3805 to acquire information to provide the value added services. The payment API 3805 provides, in one embodiment, the logic for implementing the present invention)
for checking at least one participant status for eligibility,
(Tumminaro  [0489] permitting a plurality of consumers to become registered users
Tumminaro  [0216] the present invention enables novel methods of selecting and identifying parties to a transaction. ...In one embodiment, the payer may type a telephone number or other identifying code into the keypad of their mobile device....This embodiment requires that certain parties arrange to acquire a short code to encourage users to access their services.
Tumminaro  [0205] There may also be a refer or invite option to permit the user to invite another person to join the system....The account holder enters the keyword together with additional information
Tumminaro   [0374]  The white list may dictate that B will accept payments from only specified users)
 the request is rejected when the at least one participant does not exist or does not meet conditions to receive an account sharing, 
(Tumminaro [0374] The black list may dictate that B will not accept payments from specified members...Unauthorized senders, because of the white or black list, will be notified of the error after their attempted payment fails.
Tumminaro [0387]  option to reject the pending payment from the first user;)
a share master service is called to a share master to create records when an account sharing request passes the controls, otherwise the request is denied; otherwise the request is denied,
(Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0452]  API 3803 provides service providers or other value added partners (such as accounting or record keeping services) with a mechanism for accessing the payment API 3805 to acquire information to provide the value added services. 
Tumminaro  [0160] Platform 302 comprises a server 308 that handles interaction with account holders and maintains transactions records.
Tumminaro [0356] user A is sent an SMS notification similar to a receipt notifying him that the transaction was completed. 
Tumminaro [0105]  where the target denies a request)
the share create service calls a restriction service to set up restrictions, when the records are created,
(Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0452]   API 3803 provides service providers or other value added partners (such as accounting or record keeping services) with a mechanism for accessing the payment API 3805 to acquire information to provide the value added services. 
Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.
Tumminaro  [0160] Platform 302 comprises a server 308 that handles interaction with account holders and maintains transactions records.)
 the restriction service returns successfully, otherwise, the request is denied, the share create service calls a notification service to send approval notifications to the at least one participant and a notification of a definition to a share owner, the notification service returns a response according to a status of submission,
(Tumminaro  [0310] B successfully enrolls
Tumminaro [0354] User A is given the ability to accept or reject user B's proposed change. In an embodiment of the invention, user A may have elected to automatically decline proposed changes in his initial setup with the system. Then, user B may be sent a message of user A's automatic declining the change. If user A declines the change, whether manually or automatically, user B may be given the option to send another proposed change to user A. Or B may be given the opportunity to accept the original transaction.
Tumminaro [0355] User A may receive this message in other forms, such as email, MMS messaging, or other forms of mobile communication or may not receive this message at all.
Tumminaro [0356] user A is sent an SMS notification similar to a receipt notifying him that the transaction was completed.)
 when an error is received from any service other than the notification service, the request is denied, and except for the notification service, when any service response is successful, a service response that the account sharing process is successful, is returned.
(Tumminaro [0374]  Unauthorized senders, because of the white or black list, will be notified of the error after their attempted payment fails.
Tumminaro [0610] An error message may be shown to indicate the transaction was disallowed
Tumminaro [0325]  the system may automatically cancel the transaction. The system may then send electronic notifications to both user A and user B notifying both of the canceled transaction. 
Tumminaro [0363]  The notifications sent to the consumer may indicate that the request has been accepted and will be processed shortly.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])

Tumminaro  does not teach a required amount is checked for a sufficient balance in a share owner account by calling an account balance service when there is a blocked account sharing balance otherwise, approval is given, the request is rejected when there is not enough balance in the share owner account; the share create service calls an participant add service to add the at least one participant in an account sharing definition, and when the records are created, the participant add service returns successfully
Lin teaches,
a required amount is checked for a sufficient balance in a share owner account by calling an account balance service when there is a blocked account sharing balance otherwise, approval is given,
(Lin [0172] if the authorization process failed due to insufficient funds or credit with regard to the payment account received at step 336, then the payee may request that the payor provide an alternate payment account having the sufficient funds, credit, or otherwise, to satisfy the requested payment amount. 
Lin  [0241]  whether a payment account is authorized and has the sufficient funds to perform the requested payment. 
Lin [0235] indicating that the transaction has been approved for processing)
 the request is rejected when there is not enough balance in the share owner account; 
(Lin [0266] The screen 700 may notify the payee the reason or reasons as to why the transaction failed. For instance, in the illustrated embodiment, the notification message 708 may inform the payee that there were insufficient credits in the payor's iTunes® account 830 to satisfy the payment amount 
Lin [0172]  if the authorization process failed due to insufficient 340. For instance, if the authorization process failed due to insufficient funds or credit with regard to the payment account received)
the share create service calls an participant add service to add the at least one participant in an account sharing definition, and when the records are created, the participant add service returns successfully
Lin [0348] to add an additional member, such as the smart card payor.
Lin [0138] to add a new account to the device
Lin [0172]  the payee may request that the payor provide an alternate payment account having the sufficient funds, credit, or otherwise, to satisfy the requested payment amount.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the group transaction teachings of Lin for   “systems for performing a group transaction including a plurality of group transaction members.” (Lin [0013]).        The modification would have been obvious, because it is merely applying a known technique (i.e. group transactions) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “initiate a primary transaction to pay the entirety of a group invoice containing amounts owed by each of the group transaction members.” Lin [0013])
Regarding Claim  7, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin  teach the account balance sharing system of Claim 6 as described earlier.
Scipioni does not teach at least one transaction message which represents financial transactions which are transmitted by a payment network, an acquirer or a transaction source, at least one or more API calls, a code invocation which can be initiated directly by a client application on the user device or a browser, at least one authorization module which generates a response for an incoming transaction message, at least one payment instrument-based authorization which is a sub service of the at least one authorization module responsible for payment instrument specific controls and authentication, at least one account based authorization which is a sub service of the at least one authorization module which directs a financial request over an account and authorization is needed when there is no payment instrument, at least one account membership service which is responsible for checking account status, at least one share/participant add module which allows one more participants to be added to an existing account sharing, at least one share master module which is responsible for related record generation of an account sharing, and at least one database which keeps all records, logs, updates, transactions, accounts and financial instruments.
Tumminaro teaches,
    at least one transaction message which represents financial transactions which are transmitted by a payment network, an acquirer or a transaction source, 
(Tumminaro   [0016] The transaction processor 3402 submits the transaction to the credit card interchange (a network of financial entities that communicate to manage the processing, clearing, and settlement of credit card transactions) via private network 3404.)
at least one or more API calls, a code invocation which can be initiated directly by a client application on the user device or a browser, at least one authorization module which generates a response for an incoming transaction message, 
(Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro [0236]  on the approval screen prior to the account holder's final approval and authorization to send the payment.
Tumminaro  [0446]  the request, authorization and confirmation of the transaction are all sent between payment server 3630 and the peers 3620 over a public network)
at least one payment instrument-based authorization which is a sub service of the at least one authorization module responsible for payment instrument specific controls and authentication, at least one account based authorization which is a sub service of the at least one authorization module which directs a financial request over an account and authorization is needed 
(Tumminaro  [0574] due to banking regulations, the new account holder's account access to the funds are restricted pending completion of a OFAC report as indicated at 5104. “OFAC” refers to the Office of Foreign Assets Control of the United States Department of the Treasury that administers and enforces economic and trade sanctions 
Tumminaro  [0593] The system operator is also responsible for performing the OFAC compliance check. The system operator may be a bank, a financial institution, or may subcontract the pooled account management to another bank.)
when there is no payment instrument, 
(Tumminaro  [0574]  “OFAC” refers to the Office of Foreign Assets Control of the United States Department of the Treasury that administers and enforces economic and trade sanctions based on U.S. foreign policy and national security goals against targeted foreign countries, terrorists, unapproved international narcotics traffickers, and those engaged in activities related to the unapproved proliferation of weapons of mass destruction.)
at least one account membership service which is responsible for checking account status, 
(Tumminaro [0444]  appropriate technology to maintain an accurate view of the real time status of all of the accounts.)
at least one share/participant add module which allows one more participants to be added to an existing account sharing, at least one share master module which is responsible for related record generation of an account sharing, and at least one database which keeps all records, logs, updates, transactions, accounts and financial instruments.
(Tumminaro  [0205] There may also be a refer or invite option to permit the user to invite another person to join the system. 
Tumminaro  [0266]
Some ways a person can get verified when signing up ...The information can be checked against a credit reporting agency's database such as the Equifax database. 
Tumminaro  [0401] A record is entered in U1's “INVITATION” database table.
Tumminaro  [0436] In conjunction with the T account database, the payment server provides history and balance data)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])
Regarding Claim 10, 
Scipioni and Tumminaro_9425 teach the account balance sharing system of Claim 9 as described earlier.
Scipioni does not teach comprises the steps of an application programming interface (API) caller calls a share edit service for initiating changing a defined amount of the account sharing process, when there is a blocked account sharing, a required amount is checked for a sufficient balance in a share owner account by calling an account balance service, when there is a sufficient balance, approval is given, when there is not enough balance in the share owner account, the request is rejected, the share edit service controls a total amount of participants and the amount shared, when the total amount and the amount shared do not comply, the request is denied, when the total amount and the amount shared are compatible, then the share edit service calls a share master service for changing a shared amount of an existing account sharing, when records are updated, the share master service returns successfully, when the records cannot be updated, the request is denied, the share edit service calls a notification service to send update notifications to the participants and a notification of a definition to a share owner, when an error is received from any service other than the notification service, the request is denied, and except for the notification service, when any service response is successful, a response that a changing amount of the account sharing process is successful is returned.
Tumminaro  teaches,
  further comprises the steps of an application programming interface (API) caller calls a share edit service for initiating changing a defined amount of the account sharing process, when there is a blocked account sharing, 
(Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0257]  a customer dictates the pooled account balance  
Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.)
a required amount is checked for a sufficient balance in a share owner account by calling an account balance service, when there is a sufficient balance, approval is given, when there is not enough balance in the share owner account, the request is rejected,
(Tumminaro [0323] validate the account, and check the balance for user A's account. In the event that user A's account lacks sufficient funds for the financial transaction, the system may send an electronic notification to user A for insufficient funds. If user A's account has sufficient funds for the transaction, the system also notifies user B of the pending transaction via mobile technology. 
Tumminaro [0324]  If user B has selected an auto-accept setting (selected when a user registers on the system) for automatically accepting payments, the funds are transferred from user A's account to user B's account immediately. If user B has selected a manual-accept setting, the funds are transferred only after user B approves the transaction.)
then the share edit service calls a share master service for changing a shared amount of an existing account sharing, 
(Tumminaro [0353] change include the amount, amount, select which account the money will be credited to, or other.)
when records are updated, 
(Tumminaro [0276] Mobile payment system updates T records in mobile payment system system-of-record.
Tumminaro [0133]  The database may include a system of record 130 and virtual pooled accounts 134, which the applications server may manage.)
the share master service returns successfully, when the records cannot be updated, the request is denied, the share edit service calls a notification service to send update notifications to the participants and a notification of a definition to a share owner, when an error is received from any service other than the notification service, the request is denied, and except for the notification service, when any service response is successful, a response that a changing amount of the account sharing process is successful is returned.
(Tumminaro [0890]  where a request fails.
Tumminaro [0112] where a request fails in accordance with an embodiment of the invention.
Tumminaro [0355] User A may receive this message in other forms, such as email, MMS messaging, or other forms of mobile communication or may not receive this message at all.
Tumminaro [0356] user A is sent an SMS notification similar to a receipt notifying him that the transaction was completed.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])
Tumminaro does not teach the share edit service controls a total amount of participants and the amount shared, when the total amount and the amount shared do not comply, the request is denied, when the total amount and the amount shared are compatible
Lin teaches,
the share edit service controls a total amount of participants and the amount shared, when the total amount and the amount shared do not comply, the request is denied, when the total amount and the amount shared are compatible
(Lin [0013]  corresponding to amounts owed by the group transaction members 
Lin [0341]  the total amount 1336 for the group invoice 1080 may be updated 
Lin [0350]  based on the proportional amount of the cost of the apportioned invoice item 1430 compared to the total invoice amount
Lin [0172]   the authorization process failed due to insufficient funds ... payment account having the sufficient funds, credit, or otherwise, to satisfy the requested payment amount. In this scenario, the method 328 may proceed)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the group transaction teachings of Lin for   “systems for performing a group transaction including a plurality of group transaction members.” (Lin [0013]).        The modification would have been obvious, because it is merely applying a known technique (i.e. group transactions) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “initiate a primary transaction to pay the entirety of a group invoice containing amounts owed by each of the group transaction members.” Lin [0013])
Regarding Claim  12, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 11 as described earlier.
Scipioni  does not teach comprises steps of shared amount checking. account sharing parameter change, and updating restrictions.
Tumminaro teaches,
      comprises steps of shared amount checking. account sharing parameter change, and updating restrictions.
(Tumminaro  [0257]  a customer dictates the pooled account balance  
Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.
Tumminaro  [0136] These funds may be from any source including a... checking account)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])











Regarding Claim 13, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin teach the account balance sharing system of Claim 12 as described earlier.
Scipioni does not teach comprises steps of an application programming interface (API) caller calls a share edit service for initiating updating parameters of the account sharing process, a share create service controls a total amount of participants and the amount shared, when the total amount and the amount shared do not comply, a request is denied, when the total amount and the amount shared are compatible, a request is successful, when there is a blocked account sharing, a required amount is checked for a sufficient balance in a share owner account by calling an account balance service, when there is a sufficient balance, approval is given, when there is not enough balance in the share owner account, the request is rejected, the share edit service calls a share master service for updating parameters of an existing account sharing, when records are updated, the share master service returns successfully, when the records cannot be updated, the request is denied, the share edit service calls a restriction service to update restrictions, when records are created, the restriction service returns successfully, when the records cannot be created, the request is denied, when an error is received from any service other than a notification service, the request is denied, and except for the notification service, if any service response is successful, a response that the updating parameters of the account sharing process is successful is returned.
Tumminaro  teaches,
  comprises steps of an application programming interface (API) caller calls a share edit service for initiating updating parameters of the account sharing process
(Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0257]  a customer dictates the pooled account balance  
Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.)
when there is a blocked account sharing,
(Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.)
 a required amount is checked for a sufficient balance in a share owner account by calling an account balance service, when there is a sufficient balance, approval is given, when there is not enough balance in the share owner account, the request is rejected,
(Tumminaro [0323] validate the account, and check the balance for user A's account. In the event that user A's account lacks sufficient funds for the financial transaction, the system may send an electronic notification to user A for insufficient funds. If user A's account has sufficient funds for the transaction, the system also notifies user B of the pending transaction via mobile technology. 
Tumminaro [0324]  If user B has selected an auto-accept setting (selected when a user registers on the system) for automatically accepting payments, the funds are transferred from user A's account to user B's account immediately. If user B has selected a manual-accept setting, the funds are transferred only after user B approves the transaction.)
 the share edit service calls a share master service for updating parameters of an existing account sharing,
(Tumminaro [0353] change include the amount, amount, select which account the money will be credited to, or other.)
 when records are updated, 
(Tumminaro [0276] Mobile payment system updates T records in mobile payment system system-of-record.
Tumminaro [0133]  The database may include a system of record 130 and virtual pooled accounts 134, which the applications server may manage.)
the share master service returns successfully, when the records cannot be updated, the request is denied, the share edit service calls a restriction service to update restrictions, when records are created, the restriction service returns successfully, when the records cannot be created, the request is denied, when an error is received from any service other than a notification service, the request is denied, and  except for the notification service, if any service response is successful, a response that the updating parameters of the account sharing process is successful is returned.
(Tumminaro [0890]  where a request fails.
Tumminaro [0112] where a request fails in accordance with an embodiment of the invention.
Tumminaro [0355] User A may receive this message in other forms, such as email, MMS messaging, or other forms of mobile communication or may not receive this message at all.
Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0452]   API 3803 provides service providers or other value added partners (such as accounting or record keeping services) with a mechanism for accessing the payment API 3805 to acquire information to provide the value added services. 
Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.
Tumminaro [0356] user A is sent an SMS notification similar to a receipt notifying him that the transaction was completed.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])
Tumminaro does not teach a share create service controls a total amount of participants and the amount shared, when the total amount and the amount shared do not comply, a request is denied, when the total amount and the amount shared are compatible, a request is successful
Lin teaches,
a share create service controls a total amount of participants and the amount shared, when the total amount and the amount shared do not comply, a request is denied, when the total amount and the amount shared are compatible, a request is successful
(Lin [0013]  corresponding to amounts owed by the group transaction members 
Lin [0341]  the total amount 1336 for the group invoice 1080 may be updated 
Lin [0350]  based on the proportional amount of the cost of the apportioned invoice item 1430 compared to the total invoice amount
Lin [0172]   the authorization process failed due to insufficient funds ... payment account having the sufficient funds, credit, or otherwise, to satisfy the requested payment amount. In this scenario, the method 328 may proceed)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the group transaction teachings of Lin for   “systems for performing a group transaction including a plurality of group transaction members.” (Lin [0013]).        The modification would have been obvious, because it is merely applying a known technique (i.e. group transactions) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “initiate a primary transaction to pay the entirety of a group invoice containing amounts owed by each of the group transaction members.” Lin [0013])

Regarding Claim  14, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 1 as described earlier.
Scipioni  does not teach further comprises a module for adding a new participant to an existing account sharing process.
Tumminaro teaches,
        further comprises a module for adding a new participant to an existing account sharing process.
(Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0205] There may also be a refer or invite option to permit the user to invite another person to join the system. 
Tumminaro  [0401] A record is entered in U1's “INVITATION” database table.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])

Regarding Claim  15, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin teach the account balance sharing system of Claim 14 as described earlier.
Scipioni does not teach further comprises steps of adding a participant request is received for the shared account, checking a participant eligibility and adding new participants.
Tumminaro teaches,
        further comprises steps of adding a participant request is received for the shared account, 
(Tumminaro  [0205] There may also be a refer or invite option to permit the user to invite another person to join the system.)
checking a participant eligibility and adding new participants. 
(Tumminaro  [0489] permitting a plurality of consumers to become registered users
Tumminaro  [0216] the present invention enables novel methods of selecting and identifying parties to a transaction. ...In one embodiment, the payer may type a telephone number or other identifying code into the keypad of their mobile device....This embodiment requires that certain parties arrange to acquire a short code to encourage users to access their services.
Tumminaro  [0205] There may also be a refer or invite option to permit the user to invite another person to join the system....The account holder enters the keyword together with additional information
Tumminaro   [0374]  The white list may dictate that B will accept payments from only specified users)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])

Regarding Claim  16, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin teach the account balance sharing system of Claim 15 as described earlier.
Scipioni does not teach further comprises steps of an application programming interface (API) caller calls a share edit service for initiating adding a new participant process on an existing account sharing, the share edit service calls an account membership service for checking participant status for eligibility, when the participant does not exist or does not meet conditions to receive an account sharing, a request is rejected, when the participant meets the conditions, an approval response is returned to the share edit service, the share edit service calls a participant add service for adding new participants to the existing account sharing process, when records are updated, the participant add service returns successfully, when the records cannot be created, the request is denied, the share edit service calls a notification service to send update notifications to the participants and a notification of adefinition to a share owner, the notification service returns a response according to a status of submissions, when an error is received from any service other than the notification service, the request is denied, and except for the notification service, if any service response is successful, a response that the participant add process is successful is returned.
Tumminaro teaches,
        further comprises steps of an application programming interface (API) caller calls a share edit service for initiating adding a new participant process on an existing account sharing, the share edit service calls an account membership service for checking participant status for eligibility, 
(Tumminaro  [0452]   API 3803 provides service providers or other value added partners (such as accounting or record keeping services) with a mechanism for accessing the payment API 3805 to acquire information to provide the value added services. 
Tumminaro  [0205] There may also be a refer or invite option to permit the user to invite another person to join the system.)
when the participant does not exist or does not meet conditions to receive an account sharing, a request is rejected,
(Tumminaro [0374] The black list may dictate that B will not accept payments from specified members...Unauthorized senders, because of the white or black list, will be notified of the error after their attempted payment fails.
Tumminaro [0387]  option to reject the pending payment from the first user;)
 when the participant meets the conditions, an approval response is returned to the share edit service,
(Tumminaro  [0294] Existing member user A decides to invite nonmember user B to join by sending B money
Tumminaro  [0341] After B successfully enrolls, B is notified
Tumminaro  [0236] displayed on the approval screen prior to the account holder's final approval)
 the share edit service calls a participant add service for adding new participants to the existing account sharing process, 
(Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0205] There may also be a refer or invite option to permit the user to invite another person to join the system. 
Tumminaro  [0401] A record is entered in U1's “INVITATION” database table.)
when records are updated, 
(Tumminaro [0276] Mobile payment system updates T records in mobile payment system system-of-record.
Tumminaro [0133]  The database may include a system of record 130 and virtual pooled accounts 134, which the applications server may manage.)
the participant add service returns successfully, when the records cannot be created, the request is denied, the share edit service calls a notification service to send update notifications to the participants and a notification of adefinition to a share owner, the notification service returns a response according to a status of submissions, when an error is received from any service other than the notification service, the request is denied, and except for the notification service, if any service response is successful, a response that the participant add process is successful is returned.
(Tumminaro [0890]  where a request fails.
Tumminaro [0112] where a request fails in accordance with an embodiment of the invention.
Tumminaro [0355] User A may receive this message in other forms, such as email, MMS messaging, or other forms of mobile communication or may not receive this message at all.
Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0452]   API 3803 provides service providers or other value added partners (such as accounting or record keeping services) with a mechanism for accessing the payment API 3805 to acquire information to provide the value added services. 
Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.
Tumminaro [0356] user A is sent an SMS notification similar to a receipt notifying him that the transaction was completed.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])
Regarding Claim 19, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 18 as described earlier.
Scipioni  teaches,
steps of an application programming interface (API) caller calls a share edit service for initiating deleting an existing participant to an existing account sharing process, the share edit service calls a participant remove service for removing existing participants to an existing account sharing process; a participant remove service; participant delete
(Scipioni [0028]  the client user may add, amend or delete account information of the client user, among other information
Scipioni [0019] via the programmatic interface provided by the API server)
Scipioni   does not teach when records are updated, ….returns successfully, when the records cannot be deleted, the request is denied, the share edit service calls a notification service to send ….notifications to the participants and a notification of a definition to a share owner, the notification service returns a response according to a status of submissions, when an error is received from the …. service, the request is denied, when any service response is successful, a response that the …. process is successful is returned.
Tumminaro teaches,
when records are updated,
(Tumminaro [0276] Mobile payment system updates T records in mobile payment system system-of-record.
Tumminaro [0133]  The database may include a system of record 130 and virtual pooled accounts 134, which the applications server may manage.)
 …. returns successfully, when the records cannot be deleted, the request is denied, the share edit service calls a notification service to send …..notifications to the participants and a notification of a definition to a share owner, the notification service returns a response according to a status of submissions, when an error is received from the ….. service, the request is denied, when any service response is successful, a response that the ….. process is successful is returned.
(Tumminaro [0890]  where a request fails.
Tumminaro [0112] where a request fails in accordance with an embodiment of the invention.
Tumminaro [0355] User A may receive this message in other forms, such as email, MMS messaging, or other forms of mobile communication or may not receive this message at all.
Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0452]   API 3803 provides service providers or other value added partners (such as accounting or record keeping services) with a mechanism for accessing the payment API 3805 to acquire information to provide the value added services. 
Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.
Tumminaro [0356] user A is sent an SMS notification similar to a receipt notifying him that the transaction was completed.)
 It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])


Regarding Claim  22, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 21 as described earlier. 
Scipioni  does not teach comprises the steps of an application programming interface (API) caller calls a share edit service for initiating a participant limit change process on an existing account sharing process, the share edit service calls a share master service for updating participants limits to an the existing account sharing process, when records are updated, the share master service returns successfully, when the records cannot be updated, the request is denied, the share edit service controls a total amount of participants and an amount shared, when the total amount and the amount shared do not comply, the request is denied, the share edit service calls a notification service to send the participant limit update notifications to the participants and a notification of a definition to a share owner, the notification service returns a response according to a status of submissions, when an error is received from the share master service, the request is denied, when a service response is successful, a response that a participant remove process is successful is returned.
Tumminaro teaches,
          comprises the steps of an application programming interface (API) caller calls a share edit service for initiating a participant limit change process on an existing account sharing process, the share edit service calls a share master service for updating participants limits to an the existing account sharing process,
(Tumminaro  [0452]   API 3803 provides service providers or other value added partners (such as accounting or record keeping services) with a mechanism for accessing the payment API 3805 to acquire information to provide the value added services. 
Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.)
 when records are updated, 
(Tumminaro [0276] Mobile payment system updates T records in mobile payment system system-of-record.
Tumminaro [0133]  The database may include a system of record 130 and virtual pooled accounts 134, which the applications server may manage.)
the share master service returns successfully, when the records cannot be updated, the request is denied, the share edit service controls a total amount of participants and an amount shared, when the total amount and the amount shared do not comply, the request is denied, the share edit service calls a notification service to send the participant limit update notifications to the participants and a notification of a definition to a share owner, the notification service returns a response according to a status of submissions, when an error is received from the share master service, the request is denied, when a service response is successful, a response that a participant remove process is successful is returned.
(Tumminaro [0890]  where a request fails.
Tumminaro [0112] where a request fails in accordance with an embodiment of the invention.
Tumminaro [0355] User A may receive this message in other forms, such as email, MMS messaging, or other forms of mobile communication or may not receive this message at all.
Tumminaro [1115] An API (Application Program Interface) 10223 allows the data from a mobile application, i.e., the host client application 10221, implemented in a platform/runtime described above to communicate
Tumminaro  [0452]   API 3803 provides service providers or other value added partners (such as accounting or record keeping services) with a mechanism for accessing the payment API 3805 to acquire information to provide the value added services. 
Tumminaro  [0267] The velocity of participation is a setting that sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction.  There may some hard limits and soft limits. Hard limits will not change with intervention by a third party such as person changing the limit. Soft limits may change depending on the user's actions.
Tumminaro [0356] user A is sent an SMS notification similar to a receipt notifying him that the transaction was completed.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])

Regarding Claim  23, 
Scipioni  and Tumminaro_9425 teach the account balance sharing system of Claim 1 as described earlier. 
Scipioni   does not teach further comprises a module for assigning the shared account to a participant's financial instrument.
Tumminaro teaches,
          comprises a module for assigning the shared account to a participant's financial instrument.
(Tumminaro [0183] a user may set up a direct deposit link or link an account to a bank account...Money may be transferred from an existing account at a financial service provider partner (such as a banking institution) or by depositing cash or a check to the prepaid debit account
Tumminaro [0184] In another embodiment, funds from each account holder are pooled at a single financial institution and each account holder has an interest in the pooled account equal to the funds deposited, minus the funds transferred to another account plus the funds received from others. Account holders may withdraw some or all of their available funds from the pooled account.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])

Regarding Claim  24, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin teach the account balance sharing system of Claim 23 as described earlier. 
Scipioni teaches,
          where the financial instrument is a digital or physical personalized device.
(Scipioni [0070] spending methods (e.g., online merchant, sending funds to another email account, mobile payments, debit card, virtual debit card)
Scipioni [0041] Several examples of where/how funds may be spent are at illustrated at FIG. 13: Debit Card, Shop Online, Send Money, and Mobile Payments.
Scipioni [0089] To make mobile payments, for instance, the mobile phone may be activated
Examiner cannot locate in Specification where participants exchange items that are not fiat or digital currencies such as a device of any sort. For purposes of examination, Examiner assumes the claim means a digital or physical device aids in the transaction. )
Regarding Claim 25, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin teach the account balance sharing system of Claim 23 as described earlier. 
Scipioni does not teach where the financial instrument is a smart card, a virtual card, a Quick Response (QR) code, a Near Field Communication (NFC) contactless card, or a mobile payment device.
Lin teaches,
 where the financial instrument is a smart card, a virtual card, a Quick Response (QR) code, a Near Field Communication (NFC) contactless card, or a mobile payment device.
(Lin [0327]  Before requesting the payment from the group transaction members (e.g., the credit card payor, the smart card payor, and the NFC payor),)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the group transaction teachings of Lin for   “systems for performing a group transaction including a plurality of group transaction members.” (Lin [0013]).        The modification would have been obvious, because it is merely applying a known technique (i.e. group transactions) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “initiate a primary transaction to pay the entirety of a group invoice containing amounts owed by each of the group transaction members.” Lin [0013])
Regarding Claim  26, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin teach the account balance sharing system of Claim 23 as described earlier. 
Scipioni does not teach a financial instrument assignment request is received for the shared account and assigning the financial instrument to the shared account.
Tumminaro teaches,
          a financial instrument assignment request is received for the shared account and assigning the financial instrument to the shared account.
(Tumminaro [0183] a user may set up a direct deposit link or link an account to a bank account...Money may be transferred from an existing account at a financial service provider partner (such as a banking institution) or by depositing cash or a check to the prepaid debit account
Tumminaro [0184] In another embodiment, funds from each account holder are pooled at a single financial institution and each account holder has an interest in the pooled account equal to the funds deposited, minus the funds transferred to another account plus the funds received from others. Account holders may withdraw some or all of their available funds from the pooled account.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])

Regarding Claim  27, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin teach the account balance sharing system of Claim 1 as described earlier. 
Scipioni does not teach where a module for purchase authorization process on the shared account comprises a module of processing an authorization for a financial instrument transaction linked to the shared account on the server.
Tumminaro teaches,
  where a module for purchase authorization process on the shared account comprises a module of processing an authorization for a financial instrument transaction linked to the shared account on the server.
(Tumminaro   [0236] The fee may be charged on both the party receiving payment and the party sending payment....A fee notice, if any, is preferably displayed on the approval screen prior to the account holder's final approval and authorization to send the payment.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])

Regarding Claim  28, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin teach the account balance sharing system of Claim 27 as described earlier. 
Scipioni does not teach comprises the steps of receiving a purchase transaction, providing a limit control on the shared account and decreasing a shared account balance.
Tumminaro teaches,
comprises the steps of receiving a purchase transaction, providing a limit control on the shared account and decreasing a shared account balance. 
(Tumminaro   [0267]    sets certain restrictions or limits on the account. Some examples on limits of an account are how many transactions a day a user may perform or amount of money that may be transferred in a transaction. 
Tumminaro   [0404] Obopay records the increase in O2's balance and the decrease in O1's balance on the Obopay General Ledger. 
Tumminaro   [0469] when a transaction occurs, the sender of funds can observe the balance in their account immediately decrease)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the person-to-person payment teachings of Tumminaro for   “fast, easy way to make payments by users of mobile devices..” (Tumminaro [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. person-to-person payment) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “Transactions may be requested through any number of means including SMS messaging, Web, e-mail, instant messenger, a mobile client application, an instant messaging plug-in application or “widget.” The mobile client application, resident on the mobile device, simplifies access and performing financial transactions in a fast, secure manner.” Tumminaro [Abstract])

Regarding Claim 29, 
Scipioni, Tumminaro_9425, Tumminaro, and Lin teach the account balance sharing system of Claim 28 as described earlier. 
Scipioni does not teach when the purchase transaction is received by the system, the system performs verification checks specific to the financial instrument, and a payment instrument based authorization result is checked, when the financial instrument based verification checks fail, the purchase transaction is rejected.
Lin teaches,
when the purchase transaction is received by the system, the system performs verification checks specific to the financial instrument, and a payment instrument based authorization result is checked, when the financial instrument based verification checks fail, the purchase transaction is rejected.
(Lin[0172] if the authorization process failed due to insufficient 340. For instance, if the authorization process failed due to insufficient funds or credit with regard to the payment account received 
Lin [0173] the situation may arise in which the authorization failure at decision step 340 is due to an incompatibility between the payment account and the crediting account. By way of example, this type of transaction failure may occur where the selected payment account is a credit card account and the selected crediting account is a bank account that is not authorized or configured to receive payments made from a credit card account.) 
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linked account controls of Scipioni to incorporate the group transaction teachings of Lin for   “systems for performing a group transaction including a plurality of group transaction members.” (Lin [0013]).        The modification would have been obvious, because it is merely applying a known technique (i.e. group transactions) to a known concept (i.e. linked account controls) ready for improvement to yield predictable result (i.e. “initiate a primary transaction to pay the entirety of a group invoice containing amounts owed by each of the group transaction members.” Lin [0013])
Response to Remarks
Applicant's arguments filed on February 17, 2022  have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Examiner has failed to provide any analysis as to why the Examiner's claim 1 quoted limitations on page 4 of the Final Office Action mailed on 10/19/2021 are fundamental economic principles or practices and/or commercial. …. Clearly none of the steps or limitations of claim 1 involve certain methods of organizing human activity because no fundamental economic principle or practice is being claimed nor any commercial or legal interactions…. because as stated on page 9 of Applicant's originally filed specification a module is software and software must be within a computer and it is impossible for a human to organize activity of a physical and complex computer and software because Applicant's claimed "shared account" is created and opened on a mobile device using an application and no human can organize activity and create a physical mobile device nor install an application on a physical mobile device….. Applicant's claimed invention is a method of computer implemented account balance sharing system…… The limitations of an owner of the shared account logs into the application to open the shared account; enters a sharing setting section in the application; and selects one or more users from the plurality of users the owner wants to add to share money with in the shared account in the application. There is no certain method of organizing human activity in this step. Even if a certain method of organizing human activity is identified in these limitations, it is the application of the concept.” [Emphasis by Examiner]
Examiner responds:





The   limitations clearly relate to managing transactions/interactions between account holders and/or financial service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to share amount or     purchase authorization    or control over the money of the shared account  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).

The Examiner did not reject the claims under Mental Process. Even still, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES.
The Applicant states:
“the application is installed on and makes improvements over current technology which needs to provide sharing card information between devices by some type of near field communication and to transfer money between different accounts, which Applicant’s claimed invention has eliminated (See pages 1-4, 25, 38, 60 and 67-69 in Applicant’s originally filed specification) and thus increases the efficiency and speed of the computer/server by eliminating processing and transferring money to and  from many different accounts, and pertains to an improvement in the technical field of financial transactions by avoiding the transfer of money from different accounts; avoiding sharing of a physical card or card information; ...using the same account at any time by connecting a different means of payment and to add additional functions such as amount, duration, usage place restrictions and expenditure management features as usage parameters on the shared account (see pages 1-5 and 9-30 in Applicant’s originally filed application), which an improvement in a technical field”
Examiner responds:
  The Applicant’s invention provides no meaningful improvement over well-understood, routine, conventional activity commonly utilized in joint account management.   The applicant’s invention fails to meaningfully improve any technology field. See MPEP 2106.05(d) in overcoming  “well-understood, routine, and conventional.”
While “improvement over well-understood, routine, conventional activity” is not the sole factor in permissibility, it looms largely in an examiner’s consideration.  To overcome 2A prong two, claims may also recite a physical transformation [MPEP § 2106.05(c)] or require a particular machine [MPEP § 2106.05(b)] among other things. However, the Applicant’s claims fail to do either.  

The Applicant states:
“As long as "the claim as a whole integrates the recited judicial exception into a practical application [i.e. in this case, makes improvements to technology, see MPEP 2106.05(a)] of Lhat exception" (See Guidance, 84 Fed. Reg, at 53), the claim is patent eligible…. Therefore, Applicant's claimed additional elements of software (i.e. module), a server, a payment instrument, stored payment instrument information, a Payment Card Industry Data Security Standard and a mobile device which the application is installed on and makes improvements over current technology which needs to provide sharing card information between devices by some type of near field communication and to transfer money between different accounts, which Applicant's claimed invention has eliminated (See pages 1-4, 25, 38, 33 
60 and 67-69 in Applicant's originally filed specification) and thus increases the efficiency and speed of the computer/server by eliminating processing and transferring money to and from many different accounts, and pertains to an improvement in the technical field of financial transactions by avoiding the transfer of money from different accounts;.”
Examiner responds:



The proposed invention solves a business/financial concern relating to payment account sharing. It does not constitute a technological innovation.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).
The claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
For Example, the Applicant’s Specification reads, “at least one or more user device such as a smartphone, tablet, laptop computer, desktop computer, game console, wearable smart device or any other device which is working with a processor, microprocessor, memory, user interface device, and having network capabilities”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional. 
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 

The Applicant states:
“Claim 1 also does recite additional elements as shown and argued above in Step 2A, Prong 2 and as will be shown below the additional elements do amount to an inventive concept (aka significantly more). 
Classen Immunotherapies Inc. v. Biogen IDEC is instructive here, in that Classen provided that a method which recited gathering and analyzing data and then performing some task in accordance with the analyzed data met the threshold for providing other meaningful limitation.”
Examiner responds:
  See MPEP 2106.04(a)(2)(III)(A), Classen is cited as an example   additional elements that amount to an inventive concept (aka significantly more).
The Classen decision found that the limitations that treat or prevent a disease or medical condition, including a specific process  of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases is considered to be a particular prophylaxis limitation that practically applies the abstract idea. Applicant’s argument  are not persuasive as there is no evidence that the Classen decision stands for “gathering and analyzing data and then performing some task in accordance with the analyzed data” is the threshold for providing meaningful limitations. Instead, Applicant’s arguments are more analogous to decisions as CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) and FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), which were held ineligible.
The Applicant states:
“Here, if the subject matter of claim 1 is considered to be an abstract idea, the claimed steps of claim 1 is not a drafting effort designed to monopolize the abstract idea. There are steps that need to be performed in a given order to perform a system of account sharing in an account sharing system. These steps do not simply claim an abstract idea but instead give a specific system of doing so by following four steps given in claim 1.”
Examiner responds:
  Examiner reviewed the Applicant’s invention as a whole. Applicant’s invention does not make improvements to technology. The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. In this case the claims’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
Therefore, the rejection under  35 USC § 101 remains.

Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Scipioni (“METHOD AND SYSTEM OF CONTROLLING LINKED ACCOUNTS”, U.S. Publication Number: 20080228638 A1)
in view of Tumminaro_9425 (“MOBILE PERSON-TO-PERSON PAYMENT SYSTEM”, U.S. Publication Number: 20090319425  A1) 
Shipman (“MANAGING FINANCIAL ACCOUNTS ASSOCIATED WITH RESIDENTS OF CONTROLLED-ENVIRONMENT FACILITIES”, U.S. Patent Number: 8498937 B1)
Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.

 
Prior Art Cited But Not Applied









































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pourfallah (“RESTRICTED-USE ACCOUNT PAYMENT ADMINISTRATION APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 2012/0253852 A1)   facilitates a user to engage a restricted-use account for the cost of eligible items. A restricted-use account may be a financial account having funds that can only be used for payment of approved products   and/or services 
Hodge (“FAMILY-DIRECTED INMATE DEBIT ACCOUNT FUNDING”, U.S. Publication Number: 20190019264 A1)   The Inmate Debit account can be used by depositors such as family members and friends to transfer funds to an inmate, while the family members and friends are able to control the usage of the funds by the inmate. Partitions are created in the Inmate Debit account by the depositor and the depositor is able to apply different usage restriction rules on desired partitions to restrict the usage of the funds in the partitions. Depositor has the authority to modify the usage restriction rules as the depositor desires, and the inmate can only use the funds according to the usage restriction rules. Information of the depositor is collected by the disclosed system and method to improve the service and security of the institute. 
Mulakaluri (“PAY GROUP”, U.S. Publication Number: 20110313897 A1)   a group account is provided to enable group members to make and receive payments, form different groups, easily track activities within a group, and manage group financial-based transactions. An administrator, who may also be a group member, creates a group through a payment provider service. The administrator invites individuals to be part of the group. Once the group is formed through individuals who accept the invitation, group members will be able to view information about the group as well as engage in financial transactions through and within the group using a group account.  
Giordano (“Sub-Account Mechanism”, U.S. Publication Number: 20090144193 A1)     for controlling a monetary account with one or more sub-accounts is described. A monetary account with an entity is established and an account user associated with the monetary account is identified. A sub-account with the entity is established, where the sub-account is associated with the monetary account and includes monetary funds transferred from the monetary account. At least one sub-account user associated with the sub-account is identified, where the at least one sub-account user is different from the account user. One or more controls, placed by the account user, are established on at least one of the sub-account and the at least one sub-account user. The at least one sub-account user is restricted from accessing monetary funds in the monetary account and the account user is permitted to access the sub-account.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697

 /HAO FU/ Primary Examiner, Art Unit 3697